Citation Nr: 1009563	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-18 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bladder cancer, claimed 
as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1946 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In January 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge in a Video Conference Hearing.  A 
copy of the hearing transcript is associated with the claims 
file.

During the hearing the Veteran's representative indicated 
that she would submit to the Board a Center for Environmental 
Health Studies report regarding the relationship between 
radiation exposure and bladder cancer, and indicated that the 
Veteran was waiving his right to initial RO review of this 
evidence.  This evidence was subsequently submitted and the 
Board will therefore consider it in the first instance.  See 
38 C.F.R. § 20.1304(c) (allowing waiver at Board hearing if 
clearly and formally entered on the record).

During the Board hearing, the issues of entitlement to 
service connection for bone cancer claimed as due to ionizing 
radiation and for compensation under the provisions of 
38 U.S.C.A. § 1151 for perforation of the bladder were 
raised.  As these issues have been raised by the record, but 
have not been adjudicated by the (AOJ), the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

Bladder cancer was not present in service or for many years 
thereafter and has not been shown to be related to service, 
including exposure to ionizing radiation.
CONCLUSION OF LAW

Bladder cancer was not incurred or aggravated as a result of 
the Veteran's active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).  
Service connection may also be granted for malignant tumors, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection for cancer which is claimed to be 
attributable to ionizing radiation exposure during service 
can be accomplished in three different ways.  First, there 
are specific types of cancer which will be presumptively 
service connected in radiation exposed Veterans.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 
3.311(b) provides a list of "radiogenic diseases" which will 
be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established by "show[ing] that the disease 
or malady was incurred during or aggravated by service," a 
task which "includes the difficult burden of tracing 
causation to a condition or event during service."  Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 9 
Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994)).

The Veteran's primary contention is that he has bladder 
cancer as a result of exposure to ionizing radiation during 
service.

Initially, the Board notes that the Veteran is not entitled 
to service connection on a presumptive basis under the 
provisions of 38 U.S.C.A. § 1112(c) and 3.309(d) for a 
disease specific to radiation exposed Veterans.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  Radiation risk 
activity is defined in 38 C.F.R. § 3.309(d)(iii)(2) to 
include participation in various nuclear tests, the 
occupation of Hiroshima and Nagasaki, and other 
circumstances.  The Veteran does not contend, and the 
evidence does not reflect, that the Veteran participated in a 
radiation risk activity.  Rather, the Veteran's record of 
exposure to ionizing radiation (DD Form 1141) indicates 
exposure to radiation during service on the USS Enterprise 
from 1960 to 1963.  Thus, while the Veteran has been 
diagnosed with bladder cancer, which is a cancer of the 
urinary tract listed in 38 U.S.C.A. § 1112(c)(2)(O) and 
38 C.F.R. § 3.309(d)(2)(xv), see Note following 38 C.F.R. 
§ 3.309(d)(2) (defining urinary tract to include the 
bladder), he is not entitled to presumptive service 
connection because he did not participate in a radiation risk 
activity.

As to the Veteran's primary argument, that his bladder cancer  
is related  to his exposure to radiation in activities other 
than radiation risk activities, the Veteran's bladder cancer 
is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2)(xiii).  
However, 38 C.F.R. § 3.311 does not create a presumption of 
service connection.  Rather, it provides special procedures 
for evidentiary development and adjudication of a claim.  
Implicit in the regulation is the requirement for evidence of 
a medical nexus between the exposure to the ionizing 
radiation and the current disability.

In accordance with 38 C.F.R. § 3.311, the RO requested a 
radiation dose estimate.  In November 2006, an Advisory 
Opinion was obtained from the VA's Chief Public Health and 
Environmental Hazards Officer (CPHEHO), who is a physician.  
He indicated that, based on his DD 1141 forms, it was 
estimated that the Veteran was occupationally exposed to a 
dose of ionizing radiation during military service of 0.680 
rep, rad, or r.  In the report, it was noted that the bladder 
is considered to have a moderate comparative susceptibility 
to radiation induced cancer and the strength of evidence 
linking bladder cancer induction to radiation exposure is 
felt to be convincing.

However, the Interactive Radioepidemiological Program (IREP) 
of the National Institute for Occupational Safety and Health 
(NIOSH) was utilized to estimate the likelihood that exposure 
to ionizing radiation was responsible for the Veteran's 
bladder cancer.  The computer software calculated a 99th 
percentile value for the probability of causation of 0.55 
percent.  Ultimately, it was concluded that in light of the 
amount of radiation exposure, "it is unlikely that the 
veteran's transitional cell carcinoma of his bladder can be 
attributed to occupational exposure to ionizing radiation in 
service."

The Board notes that during the Board hearing, the Veteran's 
representative indicated that she believed the estimate of a 
probability of causation of.55 percent was "higher than 
half."  However, the Board's review of the estimate shows 
that the probability of causation was 0.55 percent, which is 
less than 1 percent, or .01, and not 55 percent, or .55, as 
the Veteran's representative seemingly suggested.

Additionally, an opinion was obtained from the Director of 
the Compensation and Pension Service in November 2006.  The 
Director noted the medical opinion from the Under Secretary 
for Health (CPHEHO) that advised it is unlikely the Veteran's 
bladder cancer resulted from his exposure to ionizing 
radiation.  Citing the aforementioned medical opinion from 
the Under Secretary for Health (CPHEHO) and a review of the 
evidence in its entirety, the Director of the Compensation 
and Pension Service concluded that "there is no reasonable 
possibility that the veteran's transitional cell carcinoma of 
his bladder resulted from radiation exposure in service."

Given that the ultimate opinions expressed were based on the 
dose estimate and contained explanations of the reasons for 
finding that a relationship between the Veteran's bladder 
cancer and in-service radiation exposure was unlikely, these 
opinions are entitled to substantial probative weight.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most 
of the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).

The Board has also considered the evidence presented by the 
Veteran's representative during the January 2010 hearing and 
submitted to the Board thereafter.  Specifically, the 
representative submitted a study from the Center for 
Environmental Health Studies.  In summary, the study 
concludes that there is strong evidence that bladder cancer 
may be associated with exposure to ionizing radiation, which 
includes studies of nuclear workers.  However, this study 
does not mention specific dose amounts of radiation as it 
relates to causing bladder cancer.  Moreover, the study is 
not specific to the Veteran's bladder cancer and his exposure 
to ionizing radiation in service.  Thus, the Board finds this 
study to provide limited probative value on the question of 
whether this Veteran's bladder cancer is due to in-service 
radiation exposure, and less probative value than the more 
specific and detailed opinions discussed above.

Given the foregoing, service connection for bladder cancer is 
not warranted under the procedures as set forth in 38 C.F.R. 
§ 3.311.

In reaching its decision under 38 C.F.R. § 3.311, the Board 
has taken the factors as listed in 38 C.F.R. § 3.311(e) into 
consideration, as mandated by the Court in Hilkert v. West, 
11 Vet. App. 284 (1998).  Specifically, the Board notes the 
following: the Veteran is a male; he was approximately 31 
years of age when he was exposed to radiation; the medical 
evidence does not indicate a family history of the claimed 
condition; the Veteran's first diagnosis of record for 
bladder cancer appears approximately 22 years after service; 
he has a history of smoking; and there is no verified record 
of pre or post-service exposure to radiation or carcinogens.  
None of these factors warrant a different result than that 
indicated by the Director or the Under Secretary, which 
included consideration as to whether sound scientific and 
medical evidence supported a favorable conclusion that is 
favorable to the claims.  See 38 C.F.R. § 3.311(c)(1)(i), 
(c)(3).

With regard to the possibility of service connection on a 
basis other than exposure to radiation, the Veteran's service 
treatment records are absent for any complaint of or 
treatment for any bladder problems or cancer.  A service 
treatment report from January 1965 does indicate that the 
Veteran was repeatedly treated for epididymitis, however, 
there was no mention of urinary or bladder conditions.  
Moreover, the January 1970 retirement examination report 
indicated that the genitourinary system, abdomen and viscera, 
and anus and rectum were normal.

The post-service medical evidence consists of extensive VA 
treatment reports, dated between 1971 and 2005.  There is 
also a June 1971 VA examination report which contains 
diagnoses of regional enteritis and lumbosacral strain, but 
no diagnoses of a bladder disability or cancer.  These 
records reflect that the Veteran was diagnosed with bladder 
cancer as early as August 1992.  The Board notes that the 
Veteran argued, through his representative, that the Veteran 
most likely went through a period of time when his bladder 
cancer went undiagnosed.  Hearing transcript at 7.  While the 
Veteran is competent to testify that he experienced bladder-
related symptoms prior to his diagnosis of bladder cancer, 
the opinion that such symptoms were symptoms of undiagnosed 
bladder cancer is an etiological opinion which can only be 
competently rendered by someone with the relevant medical 
expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis); 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is 
generally the province of medical professionals to diagnose 
or label a mental condition, not the claimant").  See also 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a 
layperson was "not competent" to provide testimony as to 
nexus because she was a layperson, conflicts with Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

To the extent that the Veteran testified to continuity of 
bladder symptomatology, that testimony is outweighed by the 
normal genitourinary and other findings on the separation 
examination, the diagnosis of disabilities other than those 
of the bladder on the June 1971 VA examination, and the 
absence bladder-related complaints, treatment, or diagnoses 
in the service treatment records or for many years 
thereafter.  See Jandreau, 492 F.3d at 1376-77; Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Veteran 
competent to report symptoms, but his testimony must be 
weighed against the other evidence of record).  See also 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc) (the Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue).  

In addition, there is no contention or evidence that bladder 
cancer was manifested to a compensable degree within one year 
of separation from active duty.  See 38 C.F.R. §§ 3.307, 
3.309.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for bladder cancer on any basis, and that the 
claim must therefore be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in January 2004, May 2006, and May 2007.  These letters 
informed the Veteran of the evidence needed to establish 
entitlement to service connection for bladder cancer, 
including as due to radiation exposure, delineated the 
evidence that VA and the Veteran were responsible for 
obtaining, and requested that the Veteran provide any 
evidence in his possession that pertained to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative referred to records of the 
Oakland Naval Hospital during the hearing.  It is not clear 
which records they were referring to.  There is a June 1971 
VA examination report from the Oakland, California VA 
outpatient clinic, and subsequent treatment notes from the 
Oakland VA Medical Center.  The Veteran's representative 
indicated that any records requested and not sent to the RO 
were either missing or destroyed.  Hearing transcript, p. 8.  
Thus, it appears that the RO obtained the service treatment 
records and all identified post-service records, other than 
those that were indicated to be unavailable, and thus 
complied with the duty to assist.  See 38 C.F.R. 
§ 3.159(c)(2).  

In addition, a VA examination was not provided to the 
Veteran.  Under the VCAA, VA must provide an examination when 
there is competent evidence of a disability (or persistent or 
recurrent symptoms of a disability) that may be associated 
with an in-service event, injury, or disease, but there is 
insufficient information to make a decision on the claim. 38 
U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006). The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service, and the 
threshold for finding that the disability (or symptoms of a 
disability) may be associated with service is low. McLendon, 
20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 
419 (2006).

As the discussion above reflects, the medical opinions as to 
a lack of a relationship between the Veteran's bladder cancer 
and in-service radiation exposure are adequate.  Moreover, as 
the discussion above indicates, the Board's weighing of the 
evidence indicates that it cannot be said that the Veteran's 
bladder cancer may otherwise be associated with service, and 
the low threshold of McLendon has therefore not been met.

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.


ORDER

Entitlement to service connection for bladder cancer, claimed 
as a result of exposure to ionizing radiation, is denied.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


